Citation Nr: 1804091	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  15-45 575		DATE


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriasis.

3.  Entitlement to service connection for psoriatic arthritis, secondary to psoriasis.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for psoriasis is reopened.  To this limited extent only, the appeal is granted.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for psoriasis was denied in an unappealed August 1992 rating decision.

2.  No further evidence relevant to the Veteran's service connection claim for psoriasis was submitted for a period of one year following the August 1992 rating decision.

3.  Evidence submitted since the August 1992 denial was not previously considered by agency decision makers; is neither cumulative nor redundant of the evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for psoriasis.


CONCLUSION OF LAW

New and material evidence has been received since the August 1992 denial became final; the criteria for reopening the previously denied claim of service connection for psoriasis have been met.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty with the United States Navy from August 1952 to August 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for psoriasis and psoriatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  If a claim of entitlement to service connection has been denied previously and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior final decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran filed his initial service connection claim for an infection or rash on his right ear in June 1992.  The RO denied service connection for that claim in an August 1992 rating decision based on a finding that the rash resolved while the Veteran was in service.  The Veteran was notified of that decision in a September 1992 notice letter.  The Veteran did not submit a notice of disagreement with the decision within one year of that notice letter.  

As no timely notice of disagreement or new and material evidence was received during the appeal period following the September 1992 notice letter, the August 1992 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for psoriasis, as this claim contemplates the same disability the Veteran previously claimed as an infection on his right ear.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Boggs, 520 F.3d at 1335.

Since the August 1992 rating decision became final, additional VA treatment records have been associated with the record, including records from prior to 1996.  The Veteran also underwent a VA examination related to his psoriasis claim in March 2014, which addresses the nexus between the current condition and the in-service complaints of rash.  In light of the foregoing evidence, the Board finds that new and material evidence has been received and the Veteran's claim of service connection for psoriasis has been reopened.  


REMAND

The March 2014 VA skin conditions examination is inadequate in that it fails to address the Veteran's reports that he has experienced skin problems and received treatment for them since separation from active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (that reports of symptomatology are not supported by contemporaneous clinical evidence does not render them inherently not credible).  .

Further, the examiner based a negative etiological opinion on the fact that the impetigo outbreak resolved while in service, but did not address any potential relationship between the impetigo noted in the Veteran's service treatment records in January 1954 and the rash noted - on the same page of the records - in July 1956; between that rash and the Veteran's reports of continued treatment after service; or between the impetigo noted in service and the current diagnosis of psoriasis.  

Therefore, the Board finds that a remand is necessary in order to obtain another VA examination which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Finally, the psoriatic arthritis issue is intertwined with the above remanded issue and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board notes that a series of musculoskeletal examinations were performed in March 2014 in connection with the Veteran's psoriatic arthritis claim, where a non-degenerative arthritis examination, which includes inflammatory arthritis claims, would elicit more pertinent information regarding the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for an examination with an examiner who has not previously examined him with regard to his psoriasis service connection claim.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service.

The examiner must address the Veteran's lay statements regarding having symptoms present continuously since onset during service.  The examiner must address any other pertinent evidence of record, including the service treatment record reflecting diagnosis of impetiginous outbreak in January 1954 and a rash on the right ear in July 1956.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Ensure that the Veteran is scheduled for an examination with regard to his psoriatic arthritis claim.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the psoriatic arthritis (a) began in or is otherwise caused by the Veteran's active service; or (b) is caused by or aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's psoriasis.  If aggravation of the Veteran's psoriatic arthritis by the psoriasis is found, the examiner must attempt to establish a baseline level of severity of his psoriatic arthritis prior to aggravation by the psoriasis.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above indicated development, review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Wisconsin Department of Veterans Affairs

Department of Veterans Affairs


